El Juez Asociado Señou "Wole,
emitió la opinión del tribunal.
El apelante se opone a la tardanza del alegato del ape-lado. Generalmente la corte se ve obligada a perdonar tal tardanza si el alegato llega antes de la vista y no se de-muestra perjuicio para el apelante. La pena que frecuen-temente se impone en tal caso es un aplazamiento, si el ape-lante así lo desea.
La objeción técnica del apelante nos remite a su mismo alegato. Este no contiene un señalamiento de errores como lo exigen nuestras regias, y por tanto consideraremos algu-nas de las cuestiones principales y pasaremos por alto las inmateriales.
El apelante se queja de haberse señalado el caso. Oree, según parece, que la corte inferior no tenía derecho a ac-tuar sin acreditar su jurisdicción sobre la persona del de-mandado. Este último, sin embargo, compareció, y esta idea carece de fuerza. Al desestimarse la excepción previa a. la contestación, el caso está listo para señalamiento y no vemos por qué no es efectiva inmediatamente tal actuación de* la corte. Ni debe demorarse el señalamiento porque el demandante deseaba enmendar su demanda, si como aquí sucede el demandado está conforme con las enmiendas.
*15Se queja el apelante de que la corte no le dió tiempo para hacer las propuestas enmiendas a la demanda, pero no demuestra que las enmiendas fueran tan importantes que no pudieran hacerse en el juicio. El documento o ale-gación enmendada podría presentarse hasta después del jui-cio nunc pro tune si las partes y la corte conocían las cues-tiones en controversia.
El apelante solicitó el cambio del lugar del juicio por el fundamento de parcialidad en la corte. Esta parcialidad contra el demandante consistió en la atmósfera que se creó por virtud de varios pleitos anteriores, algunos de los cua-les estaban relacionados con este litigio que el apelante ha-bía perdido. Debe presumirse, sin embargo, que una corte de justicia considerará cada caso nuevo por sus propios mé-ritos y no traerá a él las impresiones producidas en otros litigios. El apelante no nos convence de que el juez de dis-trito fue en realidad parcial.
La suspensión del juicio cae siempre dentro de la sana discreción de la corte sentenciadora y el apelante no nos convence de que se haya abusado de dicha discreción.
Encontramos que la contestación a la demanda fue sufi-ciente y que contestaba a cada párrafo de. la demanda, aun-que algunos de los párrafos de la contestación no hacían ninguna referencia específica al correspondiente párrafo de la demanda.
El mero hecho de que se desestime una excepción previa a la demanda no mejora en nada la situación de un deman-dante en el juicio.
Un demandante no está exento de probar su caso mera-mente porque notifique a la otra parte de la alegada falta de jurisdicción de ciertos particulares y el demandado no contesta a este escrito. El demandante alegaba la nulidad de una venta judicial y estaba, obligado a probar su caso y no podía interpretar la falta de responder como una ad-misión. La corte inferior declaró probado que los hechos *16demostraron que el demandado liabía adquirido un título en contra del demandante por virtud de una venta judicial y no vemos que se baya cometido ningún error en esta con-clusión.

La sentencia apelada debe ser confirmada.